 

Exhibit 10.29

 

AMENDMENT No. 7

This Amendment No. 7 (the “Seventh Amendment”) to the Research Collaboration and
License Agreement dated 1 September 2006, as amended, (the “Agreement”), by and
between

AstraZeneca AB (publ), a company incorporated in Sweden under no. 556011-7482
with the office at SE-431 83 Mölndal, Sweden (“AstraZeneca”); and

Dynavax Technologies Corporation, a Delaware corporation with offices at 2929
Seventh Street, Suite 100, Berkeley, California 94710-2753, USA (“Dynavax”)

is made effective as of the 13th day of January 2016 (the “Seventh Amendment
Effective Date”).

Recitals

 

a)

WHEREAS, under the Sixth Amendment the Parties allocated the Development work to
be carried out between by the Parties under the Agreement by agreeing that
Dynavax would assume the responsibility to carry out the Phase II a Study and
the Phase II a Manufacturing Services;

 

b)

WHEREAS, the Parties have had further discussions and now wish to further change
the allocation of Development work to be carried out under the Agreement by
agreeing the AstraZeneca shall reassume the responsibility to carry out the
Phase II a Study and the Phase II a Manufacturing Services; and

 

c)

WHEREAS, the Parties therefore have agreed on certain transfer activities and
desire to amend and modify certain terms and conditions of the Agreement.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Seventh Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

1.

Definitions.

Any capitalized term not separately defined in this Seventh Amendment shall have
the meaning ascribed to it in the Agreement.

2.

Transfer of Materials and Reports

Dynavax shall immediately after the Seventh Amendment Effective Date transfer to
AstraZeneca any and all documents, records, accounts, notes, reports and other
data relating to the Phase II a Study and the Phase II a Manufacturing Services,
whether in written, electronic, video or other form, any Regulatory
Documentation, Regulatory Filing and, as applicable, Health Registration
Approvals, generated by or on behalf of

 

--------------------------------------------------------------------------------

 

Dynavax free of charge in a format useful and suitable for AstraZeneca for the
purpose of being able to continue the Development and carry out
Commercialisation in accordance with the Agreement. Furthermore, Dynavax shall
within thirty (30) days after the Seventh Amendment Effective Date provide
AstraZeneca with a written report including a comprehensive summary of the
activities carried out by or on behalf of Dynavax in preparation of, or for the
purpose of conducting, the Phase II a Study and the Phase II a Manufacturing
Services and a detailed report on the necessary spend and costs incurred by
Dynavax in preparation of, or for the purpose of conducting, the Phase II a
Study and the Phase II a Manufacturing Services.

3.

Return of Funding

The Parties acknowledge and agree that AstraZeneca paid to Dynavax, six million
U.S. Dollars ($6.0000.000) for the purpose of Dynavax carrying out the Phase 1
Study and eight million U.S. Dollars ($ 8.000.000) for the purpose of Dynavax
carrying out the Phase II a Study and the Phase II a Manufacturing Services.
Dynavax total and necessary spend and costs incurred for the purpose of
conducting the Phase 1 Study, the Phase II a Study and the Phase II a
Manufacturing Services is less than the amount paid to Dynavax, hence,
AstraZeneca has paid an excess amount to Dynavax. The Parties hereby agree that
AstraZeneca may offset any amount corresponding to any excess paid by
AstraZeneca under the Agreement, after factoring in all fees and expenses
reasonably and verifiably incurred by Dynavax in conducting Dynavax Development
Work, from the next milestone payment set forth in Section 9.4. Should no
further milestone payments be due, or the amount owed be in excess of the next
milestone payment due, whether due to AstraZeneca’s termination of the Agreement
or otherwise, then Dynavax shall repay the outstanding amounts concerned to
AstraZeneca within sixty (60) days upon receipt of an invoice of the remaining
excess amount. This Section shall survive the expiration or termination of the
Agreement.

4.

Modifications

4.1

Section 1.139 is hereby deleted and shall be replaced by the following new
Section 1.139:

“1.139 “Dynavax Development Work” means the Phase I Study; all reasonable
additional work (including professional time) performed by Dynavax to assist
with the transfer of information and materials to AstraZeneca under this Seventh
Amendment; any consultation or other professional services requested by
AstraZeneca and provided by Dynavax to assist AstraZeneca and any other work the
JSC determines Dynavax should conduct.”

4.2

Section 8.2 B is hereby deleted and shall be replaced by the following Section
8.2 B:

“8.2 B Notwithstanding what is stated in Section 8.2, Dynavax shall be
responsible for completing the Dynavax Development Work in accordance with the
budget and plan agreed by JSC and with what is otherwise stated herein.”

 

--------------------------------------------------------------------------------

 

4.3

Sections 8.9 B, 8.9. C and 8.9 D are hereby deleted.  

5.

Terms and Conditions

The terms and conditions of the Agreement shall apply to this Seventh Amendment
and are hereby incorporated by reference.

6.

Seventh Amendment Effective Date

This Seventh Amendment may be executed in two or more counterparts, each of
which shall be deemed an original and all of which shall together be deemed to
constitute one agreement.   

7.

Entire Agreement

This Seventh Amendment, together with the Agreement, constitutes the entire
agreement between the Parties with respect to the subject matter hereof.  The
Agreement together with this Seventh Amendment supersedes all prior agreements,
whether written or oral, with respect to the subject matter of the Agreement.
Each Party confirms that it is not relying on any representations, warranties or
covenants of the other Party except as specifically set out in the Agreement or
this Seventh Amendment. Nothing in this Seventh Amendment is intended to limit
or exclude any liability for fraud. The Parties hereby agree that subject to the
modifications specifically stated in this Seventh Amendment, all terms and
conditions of the Agreement shall remain in full force and effect.

Execution

THIS SEVENTH AMENDMENT IS EXECUTED by the authorised representatives of the
Parties as of the Seventh Amendment Effective Date.

 

SIGNED for and on behalf of

AstraZeneca AB (publ)

 

SIGNED for and on behalf of

Dynavax Technologies Corporation

/s/ MAARTEN KRAAN

 

/s/ EDDIE GRAY

Signature

 

Signature

Name:

 

Maarten Kraan

 

Name:

 

Eddie Gray

Title:

 

VP iMed RIA

 

Title:

 

CEO Dynavax

 

 